PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,007,327
Issue Date: 18 May 2021
Application No. 14/437,389
Filing or 371(c) Date: 21 Apr 2015
For: Pre-Filled Disposable Injection Device

:
:   REDETERMINATION OF
:   PATENT TERM ADJUSTMENT	
:
:




This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 CFR § 1.705(d)” filed September 17, 2021.  

The Office has re-determined the patent term adjustment to be 145 days.

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The patent issued with a PTA determination of 94 days on May 18, 2021. On September 17, 2021, patentee filed the present request seeking an adjustment of the patent term from 94 days to 151 days. Additionally, applicant submitted a $210 petition fee, a petition for a two-month extension of time under 37 CFR 1.136(a), and a $320 extension of time fee.


Decision

Upon review, the USPTO finds that patentee is entitled 145 days of PTA. 

Patentee and the Office are in agreement regarding the amounts of “B” delay under 35 U.S.C. 154(b)(1)(B), “C” delay under 35 U.S.C. 154(b)(1)(C), and overlapping days. Patentee and the Office are in disagreement as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A) and Applicant Delay under 35 U.S.C. 154(b)(2)(C). The Office notes that final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility an plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office notes that utility patent No. 11,007,327 issued from an application in which the national stage commenced on April 27, 2015, after May 29, 2000, and where a Notice of Allowance was mailed on February 10, 2021, after July 16, 2020. Therefore, the Office will apply the rule changes set forth in Supernus when issuing its redetermination on PTA.


A Delay

Patentee disputes the Office’s prior determination of 70 days of A Delay. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 70 days.

The “A” delay periods include the following:

217 days under 37 CFR 1.703(a)(1) for the period beginning on June 28, 2016 (day after the date that is 14 months after the date the national stage commenced) and ending January 30, 2017 (date of mailing of an action under 35 U.S.C. 132); and
45 days under 37 CFR 1.703(a)(3) for the period beginning on December 28, 2020 (day after the date that is four months after the date a reply in compliance with 37 CFR 1.113(c) was filed) and ending on February 10, 2021 (date of mailing of a notice of allowance under 35 U.S.C. 151).

Patentee contends that the proper amount of A delay is 315 days instead of 70 days. Patentee asserts entitlement to an additional 53 days of A delay, but does not cite to any patent rule in support of this assertion. In particular, patentee states:  

Patentee filed an Appeal Brief on June 26, 2020. A final decision in favor of applicant by PTAB was made and a Notice of Allowance was issued on August 17, 2020. Therefore, Patentee is entitled for a credit for a successful Appellate review which was not taken into consideration by the USPTO. As per 77 FR 49354, the period of adjustment begins on the date on which jurisdiction over the application passes to PTAB under 37 CFR 41.35(a) and ends on the date of final decision in favor of the applicant by the PTAB. In the present case, the credit should be calculated starting on June 26, 2020 (the day Appeal Brief was filed) and ends on August 17, 2020 (the day Notice of Allowance was issued), according 53 days of USPTO delay.

Request, 09/17/21, p. 2.

The Office has consider patentee’s argument, but does not find it persuasive. The basis for the request of an additional 53 days of A delay, beginning on June 26, 2020 (the day appeal brief was filed) and ending on August 17, 2020 (the day Notice of Allowance was issued), is not among the periods of adjustment for which an applicant is entitled A delay under 35 U.S.C. 154(b)(1)(A), 37 CFR 1.702(a)(1)-(4), and 37 CFR 1.703(a)(1)-(6). Moreover, the provisions regarding delays caused by successful appeal are provided for in 35 U.S.C. 154(b)(1)(C)(iii), 37 CFR 1.702(e), and 37 CFR 1.703(e)1 (i.e., C delay). Furthermore, the record does not show that PTAB issued a final decision in favor of the applicant. The Office notes that the issuance of a Notice of Allowance following an appeal brief is not a final decision in favor of an applicant by the PTAB (i.e., successful appeal). Therefore, patentee is not entitled to an additional 53 days of A delay.

The total A delay period remains 70 days.


B Delay

Patentee does not dispute the Office’s prior determination of 70 days of B Delay. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 70 days.

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

The length of time between application and issuance is 2214 days, which is the number of days beginning on April 27, 2015 (date of commencement of the national stage under 35 U.S.C. 371) and ending on May 18, 2021 (date the patent issued).  

The time consumed by continued examination is 1047 days. 

The number of days beginning on April 27, 2015 (date of commencement of the national stage under 35 U.S.C. 371) and ending on April 27, 2018 (date three years after the date of commencement) is 1097 days.

The result of subtracting the time consumed by continued examination (1047 days) from the length of time between the filing date and issuance (2214 days) is 1167 days, which exceeds three years (1097 days) by 70 days.  

The period of B delay is 70 days. 


C Delay

Patentee does not dispute the Office’s prior determination that the period of C Delay is 0 days. The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.


Overlap

Patentee does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. 

Applicant Delay

Patentee disputes the Office’s prior determination of 238 days of applicant delay. The Office’s previous determination of 170 days of total applicant delay included the following periods:
	
59 days pursuant to 37 CFR 1.704(b) beginning on January 24, 2018 (day after the date that is 3 months after the date of mailing of the final rejection) and ending on March 23, 2018 (date reply was filed).
33 days pursuant to 37 CFR 1.704(b) beginning on May 16, 2018 (day after the date that is 3 months after the date of mailing of the non-final Office action) and ending on September 17, 2018 (date reply was filed).
28 days pursuant to 37 CFR 1.704(b) beginning on April 10, 2019 (day after the date that is 3 months after the date of mailing of the final rejection) and ending May 7, 2019 (date reply was filed).
57 days pursuant to 37 CFR 1.704(b) beginning on February 4, 2020 (day after the date that is 3 months after the date of mailing of the final rejection) and ending March 31, 2020 (date reply was filed).
10 days pursuant to 37 CFR 1.704(c)(12) beginning on August 18, 2020 (day after the date of the date of mailing of the Notice of Allowance) and ending August 27, 2020 (date the RCE was filed).
51 days under 37 CFR 1.704(c)(10) beginning on March 29, 2021, (date replacement drawings were submitted after the mailing of a notice of allowance) and ending on May 19, 2021 (date the patent issued).
3 days under 37 CFR 1.704(c)(10) beginning on March 29, 2021, (date request under 37 CFR 1.48 was submitted after the mailing of a Notice of Allowance) and ending on March 31, 2021 (date of acceptance of correction to inventorship). This 3-day period overlaps with the 51-day period under 37 CFR 1.704(c)(10). Only one period of 51 days of applicant delay was entered for these two periods.

Patentee disagrees with the assessment of 51 days of applicant delay under 37 CFR 1.704(c)(10) for the filing of the drawings after allowance on March 29, 2021. In particular, patentee states:

          Applicant disputes the USPTO’s calculation of 51 days of Applicant Delay for filing Drawings on March 29, 2021 after Notice of Allowance has been issued on February 10, 2021. It appears that the USPTO incorrectly calculated the delay of 51 days. However, the delay should be 47 days. The period of adjustment begins on February 11, 2021, the day after the date of mailing of the Notice of Allowance and ending on March 29, 2021, the day the response was filed, resulting in 47 days of Applicant delay.

Application, 09/17/21, p. 4.

The Office has recalculated the number of days of applicant delay as part of the Office’s redetermination of the PTA and found the number of days of applicant delay is 187 days.
 
Under the final rule changes, the period of reduction of patent term adjustment in § 1.704(c)(10) is now as follows: “the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.” Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR at 36337. Section 1.704(c)(10) is also amended to exclude “an amendment under § 1.312 or other paper expressly requested by the Office” from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1.704(c)(10). Id. Finally, an amendment under § 1.312 or other paper expressly requested by the USPTO not filed within three months from the date of mailing or transmission of the USPTO communication notifying the applicant of such request will result in a reduction of patent term adjustment under § 1.704(b). Id.

A review of the application history reveals the Office issued a Notice to File a Corrected Application Papers on March 3, 2021, expressly requesting the filing of corrected drawings after the mailing of the Notice of Allowance. Additionally, the Office issued a Notice Requiring Inventor’s Oath or Declaration on March 8, 2021, expressly requesting a declaration correctly identifying the name of the fourth inventor. Applicant submitted replacement drawings and a request for correction of the inventorship with a corrected ADS on March 29, 2021, within three months of mailing date of the date of mailing of the USPTO communication notifying applicant of the requests.

In view of the final rule changes, the submissions of the expressly requested replacement drawings and the request for correction of the inventorship with a corrected ADS on March 29, 2021, after the Notice of Allowance, are excluded from reduction of PTA under 37 CFR 1.704(c)(10). Accordingly, the Office will remove the period of reduction single period of 51 days for the two period of applicant delay under 37 CFR 1.704(c)(10).

The Office finds the correct amount of applicant delay is 187 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
262 + 70 + 0 – 0 – 187 = 145

Patentee’s Calculation

315 + 70 + 0 – 0 – 234 = 151


Conclusion

Patentee is entitled to PTA of 0 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  262 + 70 + 0 – 0 – 187 = 145 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination. This two-month period is extendable under 37 CFR 1.136(a). Patentee may file the request for reconsideration without any additional fee.  However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee.  

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  Adjusted PTA calculation and Draft Certificate of Correction




    
        
            
    

    
        1 “37 CFR 1.703(e) pertains to the provisions of 35 U.S.C. 154(b)(1)(C)(iii) and indicates that the period of adjustment under 37 CFR 1.702(e) is the sum of the number of days, if any, in the period beginning on the date on which a jurisdiction over the application passes to the Patent Trial and Appeal Board under 37 CFR 41.35(a) or 37 CFR 41.31 if the notice of allowance was issued prior to September 17, 2012, and ending on the date of a final decision in favor of the applicant by the Board or by a federal court in an appeal under 35 U.S.C. 141 or a civil action under 35 U.S.C. 145.”
        2 Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014).